COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                     ORDER ON MOTION



Cause number: 01-14-00973-CV

Style:          Peter D. Tran, Nam Van Nguyen, The Kim Hoang and
                Tuyen Ngoc Bui, on behalf of the Vietnamese Community of
                Houston & Vicinity, Inc. a non-profit corporation v.
                Aloysius Duy-Hung Hoang, Teresa Ngoc-Bich Hoang,
                Cavatina Truong, Skybird Nguyen and Hoc Nhu Phan

Type of motion:        Motion for rehearing


Party filing motion:   Appellants


         Appellants’ motion for rehearing is denied.




Judge’s signature:     /s/ Jane Bland
                       Acting for the Court

         Panel consists of Chief Justice Radack and Justices Bland and Huddle.




Date: December 17, 2015